[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A hearing was held in Norwich Superior Court on November 24, 1997 to decide the following motions:
1) Motion #158 for Attorneys Fees dated July 15, 1996 (filed July 18, 1996 by the Defendant)
2) Motion #167 for Attorneys Fees dated September 18, 1997 (filed September 19, 1997 by the Defendant) and
3) Motion for Attorney's Fees dated November 21, 1997  (filed CT Page 13717 November 24, 1997 by the Plaintiff at the hearing).
Both parties were in attendance and represented by separate counsel.
In reaching its decision, the Court considered the information provided at the hearing, reviewed the court file which included the Memorandum of Decision by Judge Teller dated September 26, 1995 and took into account the financial abilities of the parties pursuant to § 46b-62 and the criteria set forth in § 46b-82 of the General Statutes.
The Court finds that the appeal was filed in good faith and that the parties are financially capable of paying their own counsel fees. Therefore, all three motions are denied.
James G. Kenefick Jr. J.